DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1, 12 and 17 are allowable over the prior art of record for their specific recitations of elements involved determining hotspots in alignment data for generating high definition maps for use in driving of autonomous vehicles based on LIDAR sensor dated captured on two or more vehicles and determining a surface thickness from a three dimensional representation of a geographical region , i.e. “generating high definition map data based on the modified three dimensional representation; providing the high definition map data to a vehicle; and causing the performance of one or more driving operations by the vehicle using the high definition map data.…”, among other limitations. 
Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure (Tamura, US 20180086373 A1). Tamura teaches using high-definition map data to perform a drive assist control including automatic driving. However, Tamura is directed to generating high definition map data from a map database using GPS coordinates, not based on the misalignment of hotspots or surface thickness; nor would it be obvious to modify the invention of Tamura to have these features because it would significantly change the design and functionality of the invention.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662